         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
CENTER FOR BIOLOGICAL DIVERSITY,                  )
                                                  )
                            Plaintiff,            )
                                                  )              Civ. A. No. 18-2069 (TNM)
           v.                                     )
                                                  )
U.S. FISH AND WILDLIFE SERVICE,                   )
                                                  )
                            Defendant.            )
                                                  )

                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant United States Department of the Interior, through its undersigned counsel,

hereby submits the following answer to Plaintiff’s Complaint:

                                         FIRST DEFENSE

       Defendant has conducted adequate searches in response to the underlying requests under

the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, or otherwise are in the

process of completing searches and releases of non-exempt, responsive records, or segregable

portions thereof. Defendant further avers that some or all of the requested records may be exempt,

in full or in part, from release under FOIA.

                       RESPONSES TO NUMBERED PARAGRAPHS

       As a separate and further defense, answering specifically the numbered paragraphs of

Plaintiff’s complaint and without waiving any defenses and/or objections, Defendant admits,

denies, or otherwise avers as follows:
         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 2 of 16



                                         INTRODUCTION

       1.      The allegations contained in Paragraph 1 contains Plaintiff’s characterization of this

action brought pursuant to FOIA to which no response is required.

       2.      The allegations contained in Paragraph 2 contains Plaintiff’s characterization of the

content of Plaintiff’s FOIA requests, documents that speaks for themselves and are the best

evidence of their contents. The remaining allegations in this paragraph are immaterial to the

Plaintiff’s legal claims in this lawsuit and on that basis are denied.

       3.      This paragraph characterizes the purpose of Plaintiff’s lawsuit and the relief

Plaintiff seeks to which no response is required.

                                 JURISDICTION AND VENUE

       4.      This paragraph contains Plaintiff’s conclusions of law to which no response is

required.

       5.      This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       6.      This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

                                             PARTIES

       7.      Defendant is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and on that basis denies the allegations.

       8.      Admit that Defendant is an executive agency of the United States government. The

balance of the allegations in this paragraph are conclusions of law to which no response is required.




                                                    2
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 3 of 16



                            STATUTORY FRAMEWORK

       9.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       10.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       11.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       12.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       13.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       14.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       15.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       16.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       17.   This paragraph contains Plaintiff’s conclusion of law to which no response is

required.




                                           3
         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 4 of 16



                                   STATEMENT OF FACTS

                                  The American Burying Beetle

       18.     The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied.

       19.     The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied.

       20.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       21.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       22.     The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied. To the extent an additional response is required,

Defendant admits that the Department of the Interior added the American burying beetle to the

Federal List of Endangered and Threatened Wildlife in 1989, pursuant to the Endangered Species

Act. The remaining allegations in this paragraph purport to characterize a notice published in the

Federal Register, a document that speaks for itself and is the best evidence of its contents.

       23.     The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied. To the extent an additional response is required,

Defendant admits that in 2015 the Fish & Wildlife Service received a petition seeking the removal

of the Amercian burying beetle from the Federal List of Endangered and Threatened Wildlife,

pursuant to the Endangered Species Act. Defendants further admit that some of the petitioners

from the 2015 petition filed suit against the Service in 2017 seeking a finding on the petition.

Defendants deny the allegations in the final sentence of Paragraph 24.



                                                 4
         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 5 of 16



        24.       The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied.

        25.       The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied.

        26.       The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied. Defendant is without information or knowledge sufficient

to form a belief as to the truth or falsity of the allegations in the second and third sentences of this

paragraph and on that basis denies the allegations.

        27.       The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied.

        28.       The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied. Defendant is without information or knowledge sufficient

to form a belief as to the truth or falsity of the allegations in this paragraph, and on that basis denies

the allegation.

                  American Burying Beetle SSA FOIA Request (FWS-2018-00495)

        29.       Defendant is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in the first sentence of this paragraph, and on that basis denies the

allegation. To the extent this paragraph purports to characterize the content of Plaintiff’s FOIA

request, Defendant avers that the request is a document that speaks for itself and is the best

evidence of its content.

        30.       This paragraph purports to characterize the content of Plaintiff’s FOIA request, a

document that speaks for itself and is the best evidence of its content.




                                                    5
           Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 6 of 16



        31.     This     paragraph   purports     to       characterize   the   content   of   Defendant’s

acknowledgment of Plaintiff’s FOIA request, a document that speaks for itself and is the best

evidence of its content.

        32.     Most of this paragraph purports to characterize written communications between

Plaintiff and Defendant, documents that speaks for themselves and are the best evidence of their

content.    Defendant admits that this FOIA request was transferred from Region 6 to Region 2.

        33.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        34.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        35.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        36.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        37.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        38.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        39.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        40.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        41.     Admit.



                                                       6
         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 7 of 16



   “State Representations on Species Status Assessment Teams” Memorandum FOIA Request
                                      (FWS-2018-00258)

        42.     The allegations in the first sentence of this paragraph are immaterial to the

Plaintiff’s legal claims in this lawsuit and on that basis are denied. The allegations in the second

sentence of this paragraph contains Plaintiff’s conclusion of law to which no response is required.

Defendant is without information or knowledge sufficient to form a belief as to the truth or falsity

of the allegations in the third sentence of this paragraph, and on that basis denies the allegation.

        43.     Defendant is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph, and on that basis denies the allegation.

        44.     Defendant is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in the first sentence of this paragraph and on that basis denies the

allegation. The allegations in the second sentence of this paragraph are vague and ambiguous and

on that basis are denied.

        45.       The allegations in this paragraph are immaterial to the Plaintiff’s legal claims in

this lawsuit and on that basis are denied. This allegations in the first sentence of this paragraph

purports to characterize the content of a document that speaks for itself and is the best evidence of

its content.

        46.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        47.     Defendant is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph, and on that basis denies the allegation. To the

extent this paragraph purports to characterize the content of Plaintiff’s FOIA request, Defendant

avers that the request is a document that speaks for itself and is the best evidence of its content.

        48.     Admit

                                                   7
         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 8 of 16



        49.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        50.     Defendant is without information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations in the first sentence this paragraph, and on that basis denies the

allegation. To the extent the allegations in the second sentence of this paragraph purports to

characterize the content of Defendant’s correspondence with Plaintiff, Defendant avers that the

correspondence is a document that speaks for itself and is the best evidence of its content.

        51.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        52.     Admit.

        53.     Admit.

        54.     This paragraph purports to characterize the content of a document that speaks for

itself and is the best evidence of its content.

        55.     This first sentence of this paragraph purports to characterize the content of a

document that speaks for itself and is the best evidence of its content. The allegations in the second

sentence of this paragraph are vague and ambiguous and on that basis are denied.

        56.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        57.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        58.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        59.     Admit.



                                                  8
         Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 9 of 16



                                     CLAIMS FOR RELIEF
                                   FIRST CLAIM FOR RELIEF
                                      VIOLATION OF FOIA

 The Service Failed to Provide a Determination on the Center’s American Burying Beetle
                          SSA FOIA Request (FWS-2018-00495)

        60.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        61.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        62.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        63.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph contains factual allegations, those allegations are denied.

        64.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        65.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        66.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        67.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.




                                                   9
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 10 of 16



                             SECOND CLAIM FOR RELIEF
                                 VIOLATION OF FOIA
     The Service Failed to Complete an Adequate Search for Records Responsive to the
         Center’s American Burying Beetle SSA FOIA Request (FWS-2018-00495)

        68.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        69.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        70.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph and on that basis denies the allegation.

        71.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        72.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

                                  THIRD CLAIM FOR RELIEF
                                    VIOLATION OF FOIA

    The Service Failed to Promptly Disclose All Non-Exempt Records Responsive to the
        Center’s American Burying Beetle SSA FOIA Request (FWS-2018-00495)

        73.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        74.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        75.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or


                                                   10
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 11 of 16



knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        76.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        77.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

                                 FOURTH CLAIM FOR RELIEF
                                    VIOLATION OF FOIA

   The Service Failed to Provide Reasonably Segregable Portions of Lawfully Exempt
 Records Responsive to the Center’s American Burying Beetle SSA FOIA Request (FWS-
                                     2018-00495)

        78.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        79.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        80.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        81.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        82.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        83.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

                                                   11
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 12 of 16



                                  FIFTH CLAIM FOR RELIEF

                                 VIOLATION OF FOIA
 The Service Failed to Provide a Determination on the Center’s “State Representation on
  Species Status Assessment Teams” Memorandum FOIA Request (FWS-2018-00258)

        84.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        85.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        86.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        87.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        88.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        89.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        90.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        91.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.




                                                   12
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 13 of 16



                                  SIXTH CLAIM FOR RELIEF
                                     VIOLATION OF FOIA

   The Service Failed to Complete an Adequate Search for Records Responsive to the
Center’s “State Representation on Species Status Assessment Teams” Memorandum FOIA
                               Request (FWS-2018-00258)

        92.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        93.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        94.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph and on that basis denies the allegation.

        95.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        96.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.


                                 SEVENTH CLAIM FOR RELIEF
                                     VIOLATION OF FOIA

   The Service Failed to Promptly Disclose All Non-Exempt Records Responsive to the
Center’s “State Representation on Species Status Assessment Teams” Memorandum FOIA
                               Request (FWS-2018-00258)

        97.     Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        98.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required.


                                                   13
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 14 of 16



        99.     This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        100.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       101.     This paragraph contains Plaintiff’s conclusion of law to which no response is
required.

                                 EIGHTH CLAIM FOR RELIEF
                                    VIOLATION OF FOIA

    The Service Failed to Provide Reasonably Segregable Portions of Lawfully Exempt
  Records Responsive to the Center’s “State Representation on Species Status Assessment
                Teams” Memorandum FOIA Request (FWS-2018-00258)

        102.    Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        103.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        104.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        105.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        106.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.



                                                   14
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 15 of 16



       107.     This paragraph contains Plaintiff’s conclusion of law to which no response is
required.


                           NINTH CLAIM FOR RELIEF
                 VIOLATION OF ADMINISTRATIVE PROCEDURE ACT

 The Service Unlawfully Withheld and Unreasonably Delayed Actions Required by FOIA,
 Acted Arbitrarily and Capriciously, Abused its Discretion, Acted Not in Accordance with
 Law, and/or Failed to Observe Procedures Required by Law in Response to the Center’s
       American Burying Beetle SSA FOIA Request (FWS-2018-00495) and “State
Representation on Species Status Assessment Teams” Memorandum FOIA Request (FWS-
                                      2018-00258)

        108.    Defendant re-alleges and incorporates by reference all of the forgoing responses as

though fully set forth herein.

        109.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        110.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        111.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        112.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

        113.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required. To the extent this paragraph requires a response, Defendant is without information or

knowledge sufficient to form a belief as to the truth or falsity of the allegations in the first sentence

this paragraph, and on that basis denies the allegation.

        114.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.



                                                   15
        Case 1:18-cv-02069-TNM Document 10 Filed 10/17/18 Page 16 of 16



       115.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

       116.    This paragraph contains Plaintiff’s conclusion of law to which no response is

required.

                                     PRAYER FOR RELIEF

       This paragraph contains Plaintiff’s request for relief to which no response is required. To

the extent a response is required, Defendant denies that Plaintiff is entitled to the relief requested

or to any relief whatsoever.

                                       Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                               /s/

                                      RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                      Assistant United States Attorneys
                                      Civil Division
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2559
                                      Rhonda.campbell@usdoj.gov

                                       Counsel for United States




                                                     16
